         Case 1:03-cr-01197-SHS Document 174 Filed 11/15/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     November 15, 2019

BY ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re:      United States v. Uzair Paracha, 03 Cr. 1197 (SHS)

Dear Judge Stein:

        The Government respectfully writes pursuant to the Court’s August 29, 2019 and October
31, 2019 orders requiring the Government to submit status reports in the above-captioned case.
During the period since the Government’s last update to the Court, the Government has
continued to: (i) identify, collect, and review numerous classified documents generated by
intelligence community (“IC”) and military components that are not part of the prosecution team
(the “Classified Documents”); (ii) prepare proposed substitutions for Classified Documents that
the prosecution team has identified as potentially discoverable, which are subject to review and
approval by the owners of the documents before any such summaries can be shared with the
Court or counsel; (iii) discuss those proposed summaries with the owners of the documents and
other equity holders, who have begun providing feedback to the Government regarding whether
and what content within those proposed summaries can be disclosed, and at what level of
classification; (iv) communicate with various members of the IC and military components to
locate, identify, and search for additional potentially discoverable materials; and (v) obtain
necessary clearances for, and brief, four Federal Bureau of Investigation (“FBI”) agents who are
participating in the Government’s review as of today.

        First, during the period since the Government’s last update letter, which has comprised
eleven business days 1 (including today), five Government attorneys and four FBI agents have
participated in approximately nine, three, three, two, two, two, two, one, and one days’ worth of
review of the Classified Documents. Thus far, the Government has reviewed a total of
approximately 6,299 of the Classified Documents in a first-level layer of review. That includes
review of the additional approximately fifty documents held by another IC member that the
Government previously described to the Court.


1
  As previously noted, the Government has thus far only been permitted access to the facility where
it is reviewing documents on business days. The Government was not permitted access to the
facility on November 11, 2019.
         Case 1:03-cr-01197-SHS Document 174 Filed 11/15/19 Page 2 of 2
                                                                                             Page 2


         Second, the Government has continued its efforts to identify the full universe of materials
that it must review in order to comply with its discovery obligations by participating in numerous
conversations with representatives from the IC and military components and lodging requests
with those entities for additional potentially discoverable materials. In partial response to the
Government’s prior requests, the Government received notice last week of a significant volume
of additional material from a military component—data created after the defendant’s first trial—
that the Government will need to assess in order to determine what, if any, disclosure obligations
it has with respect to the material and whether it will need to request permission from the
component to produce the material to defense counsel.

        Third, the Government briefed four FBI agents who will participate in the review process
on the facts of the case and the relevant legal concepts, and distributed to those agents a review
protocol. Despite efforts to expedite the clearance process, however, the agents were not cleared
to enter the facility until late this week. Between yesterday and today, all four agents have now
started reviewing the Classified Documents inside the secure facility.

        Finally, there remains, at this point, no subset of the Classified Documents or the content
therein that the Government has been granted permission to produce to the defense, although the
Government has been in regular discussions with the relevant stakeholders regarding which of
the documents (among those the Government has already reviewed) the Government will
ultimately seek to produce in some form pursuant to the Classified Information Procedures Act.


                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney


                                           By:          /s/
                                                 Andrew Dember
                                                 Elizabeth Hanft
                                                 Kyle Wirshba
                                                 Assistant United States Attorneys
                                                 (212) 637-2563/2493/2334
                                                 Lawrence Schneider
                                                 Trial Attorney, Counterterrorism Section



cc:    Joshua Dratel, Esq. (by ECF)
       Ramzi Kassem, Esq. (by ECF)
